Citation Nr: 0510292	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder to 
include glaucoma and/or retinopathy. 

2.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1946 to May 1947, 
and from July 1950 to August 1973.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Service connection is in effect for herniated nucleus 
pulposus, L-5/S-1, postoperative, for which a 60 percent 
rating is now assigned; diabetes mellitus, Type II, as a 
result of Agent Orange exposure, rated as 20 percent 
disabling; and bilateral defective hearing, rated as 10 
percent disabling.

During the course of the current appeal, the veteran has 
raised some other issues.  The RO denied service connection 
for several other claimed disabilities including hypertensive 
heart disease and arthritis, the former on the basis that it 
also predated diabetes and thus could not be associated 
therewith.  However, the veteran withdrew his appeal thereon, 
and as noted by his representative on appeal, the current 
appeal is limited to the issues shown on the front page of 
this decision.

The veteran had previously indicated that he wanted to 
present testimony [on the impotence issue at least] at the 
RO.  He later indicated that he was asking for that hearing 
to be deferred [not cancelled] until after a scheduled 
compensation and pension examination and review of his claim 
as a result thereof.  A hearing has not been since 
rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's representative on appeal has noted that the 
examinations recently provided were done without the benefit 
of the veteran's complete records in violation of Green v. 
Derwinski, 1 Vet. App. 121 (1991) and Hyder v. Derwinski, 1 
Vet. App. 221 (1991). 

Current VA clinical information of record reflects that there 
may have been some concern that the veteran's urological and 
impotency problems were being impacted if not caused by one 
or more of his service-connected disabilities.  

However, recent VA opinions have suggested that it is less 
likely than not that he does not have retinopathy due to 
diabetes; and that his impotence was present prior to the 
diagnosis of diabetes, so it could not be due thereto.  

He has also recently had eye surgery.  Thus, it remains 
unclear whether he has any other eye problems due to his 
diabetes.

Even assuming the validity of the medical opinions of record, 
these appear to be at some variance with the other medical 
evidence in the file.  

There also remains the collateral issue of how long the 
veteran may have had diabetes before an actual diagnosis was 
made.  If he actually had diabetes, but was not yet diagnosed 
as such, he may well have had a number of associated 
problems.  And even assuming for argument's case that there 
was no etiological causation, the issue is more properly 
whether there was/is current or subsequent impact of either 
or both diabetes and serious back problems on his impotence 
problems, whether or not these initially manifested before or 
after.

More importantly, neither physicians nor RO have adequately 
addressed the clearly applicable facets of secondary service.  
Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

Finally, since the examinations were undertaken and did not 
result in the grant of benefit requested, the veteran clearly 
has a still viable pending request for a personal hearing to 
which he is entitled by law.  This must be resolved.

Accordingly, the Board has no choice but to remand the case 
for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be encouraged to 
provide clinical evidence with regard to 
the onset of any eye problems and/or 
impotence, and opinions from physicians 
as to any relationship to his service-
connected disabilities.  The RO should 
assist him in obtaining all such evidence 
as required.

2.  The case should be reviewed by 
physicians with suitable expertise in 
endocrine disorders, orthopedics, urology 
and ophthalmology, after reviewing all of 
the evidence of record, for a supported 
opinion as to the prospects for the 
existence of a relationship of any sort 
between current eye and impotence 
problems, and the veteran's service-
connected back and/or diabetes problems.  
This should address the provisions of 38 
C.F.R. 3.310 as well as the tenets of 
Allen, and all opinions should be 
annotated to the file.

3.  Thereafter, the case should be 
reviewed by the RO.  If the decision is 
not entirely favorable to the veteran, 
the veteran should be afforded the 
opportunity to present testimony at a 
hearing at the RO, if he should still 
desire one.  

Thereafter, the case should again be 
reviewed by the RO, and if 
unsatisfactory; a SSOC should be issued; 
the veteran given the opportunity to 
respond; and the case returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


